Citation Nr: 1444632	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-39 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain with degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with a lumbosacral strain with degenerative changes.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with a lumbosacral strain with degenerative changes.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for lumbosacral strain with degenerative changes.  During the course of appeal, in an August 2013 decision, the RO assigned separate ratings for left lower extremity radiculopathy and right lower extremity radiculopathy, each evaluated at 10 percent.  The Board considers this issue part and parcel of the underlying claim seeking a higher rating for the lumbosacral strain with degenerative changes and back disabilities may be rating on both orthopedic and neurologic manifestations.  As such, the issues have been updated as reflected on the title page of this decision. 

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2014.  A transcript of the hearing is associated with the claims file.  

In May 2011 and December 2012, the Board remanded the Veteran's increased rating claim for further examination.  The matter has since returned to the Board.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim and is listing the raised TDIU claim as an issue on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
The issue of a shoulder and arm pain has been raised by the record, during the February 2014 Board hearing, but no action has been taken on the claims.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims of entitlement to an increased rating for a a lumbosacral strain with degenerative changes and left and right lower extremity radiculopathy. 

The originating agency issued a supplemental statement of the case (SSOC) in August 2013, but there is no indication that the Veteran's claim was readjudicated with consideration of the most recent April 2014 VA peripheral nerves examination.  The VA examination report was not listed on the list of evidence considered by the RO.  Neither the Veteran nor his representative have provided a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the April 2014 VA examination.  An April 2014 waiver submitted by the Veteran's attorney indicates a waiver exists for "any and all evidence submitted" since the last Statement of the Case or SSOC.  It does not appear that either the Veteran or his attorney submitted the April 2014 nerves examination.   Thus, it is unclear if the April 2014 waiver was intended to cover this evidence that was obtained by VA rather than submitted by the Veteran.  Nevertheless, as the Board is remanding this claim for additional development, the AOJ will have the opportunity to review this additional evidence.  

There is conflicting evidence in this case concerning the impact that the Veteran's service connected back disability that includes both neurologic and orthopedic manifestations has on his ability to maintain employment.  In this regard, the Veteran is in receipt of Social Security disability benefits due to his degenerative disc disease and his sciatica.  Records from the Social Security Administration indicate that the Veteran can only stand and/or walk for 4 hours a day.  Likewise, his ability to sit is limited to 4 hours a day.  He could only occasionally climb ramps or stairs, kneel, stoop, or crouch.  In contrast, the August 2013 VA examination concluded that the Veteran's back disability did not impact his ability to work and the April 2014 examiner concluded that the Veteran's neurological disability did not impact his ability to work.  Neither opinion addresses the contrary findings contained in the Social Security records.  On remand, the Veteran should be afforded a new examination that addresses the severity of both the neurological and orthopedic manifestations of his service-connected back disability as well as a detailed evaluation of how these disabilities affect his ability to obtain and maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any VA or non-VA healthcare provider who treated him for his degenerative disc disease and sciatica since May 2014.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his degenerative disc disease of the lumbar spine and any associated orthopedic and neurologic manifestations.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative disc disease of the lumbar spine.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran's back disability has resulted in incapacitating episodes and discuss the frequency and duration of any incapacitating episodes.  In particular, the total duration of any incapacitating episodes over the past 12 months should be discussed.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the nature and severity of any neurological manifestations associated with the degenerative disc disease of the lumbar spine.  The examiner should reconcile the Veteran's subjective complaints with the objective findings.

Describe the functional impact, if any, the Veteran's back disability (both orthopedic and neurologic manifestations) has on his daily life and employability.   In particular, the examiner should review and discuss the determination of the Social Security Administration that the Veteran is unemployable due to his back disability and sciatica.  

All opinions expressed should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



